PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Surana, Girishkumar, Hirachand
Application No. 16/389,967
Filed: 21 Apr 2019
For: EARRING SET

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.55(e) filed September 8, 2021, to accept an unintentionally delayed claim for priority to CN 201920157802.1 filed January 29, 2019, as set forth in the accompanying corrected Application Data Sheet (“ADS”).

The petition is DISMISSED.

This pending nonprovisional application did not include a reference to the foreign application, for which priority is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); 
(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to the priority claim under 35 U.S.C. 
(5) 	a certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies. 

The petition lacks item (3).

With the present petition, petitioner submitted: a corrected ADS identifying the foreign application by application number, country, and filing date; and the required small-entity petition fee of $1,050.00. Applicant submitted a certified copy of the foreign application on September 20, 2021, to which the present application claims priority. The current application was also filed on April 21, 2019, within twelve months of filing date January 29, 2019 of foreign application CN 201920157802.1. The priority claim was due on May 29, 2020 (sixteen months from the filing date of the prior foreign application), and the corrected ADS was filed within two years of this date on September 8, 2021. Additionally, the corrected ADS contains appropriate markings showing corrections made relative to the most recent filing receipt mailed on May 21, 2021. 

However, as mentioned above, a petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority must include a statement that reads “the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional.”  The inclusion of a proper statement is a condition to accept an unintentionally delayed claim for priority under 37 CFR 1.55(e). The Director may require additional information where there is a question as to whether the delay was unintentional.

Petitioner is reminded that no amendments may be entered after payment of the issue fee. Accepting a delayed priority claim is an amendment. As the issue fee was paid on October 27, 2021, a petition to withdraw the application from issue and a request for continued examination (RCE) must be filed in order to have any petition to accept a delayed priority claim considered in this application. Alternatively, petitioner may wait until the patent has issued and submit a renewed petition with a certificate of correction and certificate of correction fee.

Before the petition under 37 CFR 1.55(e) can be granted, a renewed petition with an acceptable statement of unintentional delay must be filed. As mentioned above, petitioner must either file a petition to withdraw the application from issue and RCE prior to the renewed petition under 37 CFR 1.55(e), or wait until the patent has issued and submit a certificate of correction and certificate of correction fee with the renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:		(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)